Citation Nr: 0722479	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-40 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for myocardial ischemia, 
claimed as coronary artery disease.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
myocardial ischemia.  The veteran filed a timely notice of 
disagreement to this rating decision.  In April 2006 he 
testified via video before the undersigned Veterans Law 
Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As originally presented to the Board, the issue on appeal was 
whether a March 12, 2003 rating decision which denied the 
veteran service connection for myocardial ischemia contained 
clear and unmistakable error.  However, review of the file 
indicates that following the March 13, 2003 notification 
letter of that decision to the veteran, he filed a written 
statement received March 9, 2004 desiring "reversal of 
decision for myocardial ischemia."  As the written statement 
also contained the words "Subject: clear and unmistakable 
error", the RO construed this statement as a claim of clear 
and unmistakable error in the March 12, 2003 rating decision, 
which was not yet final.  

Nevertheless, as the veteran's March 2004 statement expressed 
disagreement with the March 2003 rating decision, and was 
received within a year of the date of notification of that 
decision, it must be considered a timely notice of 
disagreement.  38 U.S.C.A. § 7104 (West 2002).  Additionally, 
a claim of clear and unmistakable error may only be made on a 
final claim, and a claim does not become final until a year 
after notification.  38 C.F.R. §§ 3.105(a), 3.160 (2006).  
Therefore, the proper issue on appeal is entitlement to 
service connection for myocardial ischemia, also claimed as 
coronary artery disease, and the veteran need not presently 
raise a clear and unmistakable error claim as to the March 
2003 rating decision.  The U.S. Court of Appeals for Veterans 
Claims held in Manlincon v. West [12 Vet. App. 238 (1999)], 
that, when a notice of disagreement has been timely filed, 
the Board should remand, rather than refer, the issue to the 
RO for the issuance of a Statement of the Case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); see also 
38 U.S.C.A. § 7105(d)(1) (West 2002).  Hence, a remand by the 
Board is required in order to afford the veteran proper 
appellate procedural development.  Thereafter, the veteran 
must submit a timely substantive appeal in order for this 
issue to be perfected for appeal to the Board.  See 
38 U.S.C.A. § 7105 (West 2002).  

Next, the Board notes the veteran has stated he receives or 
has applied for Social Security disability benefits.  
However, the records of this claim have not yet been obtained 
from the Social Security Administration (SSA).  VA's duty to 
assist includes an obligation to obtain Social Security 
Administration records when they may be relevant and VA has 
actual notice that the veteran is seeking or has sought SSA 
benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits, 
including the administrative decision and 
the medical records relied upon concerning 
that claim.

2.  Thereafter, the AMC should again 
consider the issue of entitlement to 
service connection for a cardiovascular 
disability.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 and implementing VA 
regulations is completed, including the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  See also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The veteran 
and his representative should be afforded 
proper notification and opportunity to 
respond to any subsequent action by the 
AMC.  

3.  The AMC should issue the veteran a 
Statement of the Case regarding the issue 
of entitlement to service connection for 
myocardial ischemia, claimed as coronary 
artery disease.  This Statement of the 
Case should contain the pertinent laws and 
regulations concerning the issue on 
appeal.  Only if a timely substantive 
appeal is filed should this issue be 
returned to the Board.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




